                                                                  1

                                                                  2

                                                                  3

                                                                  4                                  UNITED STATES DISTRICT COURT

                                                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                                                  6                                          SAN JOSE DIVISION

                                                                  7
                                                                        MARGARET CRUZ-ACEVEDO,
                                                                  8                                                         Case No. 5:16-cv-05599-EJD
                                                                                       Plaintiff,
                                                                  9                                                         ORDER TO SHOW CAUSE
                                                                                 v.
                                                                 10
                                                                        UNILEVER UNITED STATES INC., et al.,
                                                                 11
                                                                                       Defendants.
United States District Court




                                                                 12
                               Northern District of California




                                                                 13          On December 6, 2018, Defendants filed a status report. Dkt. No. 43. In the status report,

                                                                 14   Defendants indicate that Plaintiff failed to meet and confer in good faith to prepare the status

                                                                 15   report. Accordingly, the Court hereby issues an ORDER TO SHOW CAUSE why Plaintiff's

                                                                 16   claims should not be dismissed for failure to prosecute pursuant to Rule 41(b) of the Federal Rules

                                                                 17   of Civil Procedure. If Plaintiff fails to file a written response to this order to show cause by

                                                                 18   December 21, 2018, the case shall be dismissed for failure to prosecute.

                                                                 19          IT IS SO ORDERED.

                                                                 20   Dated: December 11, 2018

                                                                 21                                                     ______________________________________
                                                                                                                        EDWARD J. DAVILA
                                                                 22                                                     United States District Judge
                                                                 23

                                                                 24

                                                                 25

                                                                 26
                                                                 27

                                                                 28
                                                                      Case No.: 5:16-cv-05599-EJD
                                                                      ORDER TO SHOW CAUSE
